office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 gdanderson posts-101338-07 uilc date july to andrew m tiktin associate area_counsel miami large mid-size business from grant d anderson senior counsel branch income_tax accounting subject changes in method_of_accounting under sec_446 and sec_481 this non-taxpayer specific chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 is a change in treatment of a sale from the installment_method to the cash_method a change in method_of_accounting within the meaning of sec_446 and sec_481 and the associated regulations more specifically is a change in treatment of a portion of the taxpayer’s sale specifically the portion attributable to the sec_751 unrealized_receivables from the installment_method to the cash_method a change in method_of_accounting within the meaning of sec_446 and sec_481 and the associated regulations if the change in treatment of the portion of the sale attributable to the sec_751 unrealized_receivables constitutes an accounting_method change may examination impose such change in taxable_year and if so under what terms posts-101338-07 conclusion sec_1 a change in treatment of a sale from the installment_method to the cash_method is a change in method_of_accounting within the meaning of sec_446 and sec_481 and the associated regulations a change in treatment of a portion of the taxpayer’s sale specifically the portion attributable to the sec_751 unrealized_receivables from the installment_method to the cash_method is a change in method_of_accounting within the meaning of sec_446 and sec_481 and the associated regulations examination may impose a change in method_of_accounting in taxable_year the adjustment under sec_481 will be taken into account entirely in the year_of_change facts the following facts are representative of a general pattern that has come to the service’s attention over the past several months the taxpayer an individual reports income on the cash_receipts_and_disbursements_method cash_method in exchange for a promissory note note the taxpayer sold taxpayer’s interest in partnership a to corporation b in taxable_year other partners of partnership a also sold their interests in partnership a to corporation b under similar terms as part of the same overall transaction the stated principal_amount of the note was greater than dollar_figure and was payable in taxable_year on the five-year anniversary of the issuance date of the note the note also provided for semiannual cash payments of interest each year at a per annum interest rate equal to the semiannual mid-term applicable_federal_rate afr the note generally could not be prepaid prior to its stated maturity_date however the taxpayer had the right to convert all or any portion of the unpaid stated principal_amount of the note into common_stock of the corporation any time after the first anniversary of closing at the time of the sale partnership a held receivables for services rendered by partnership a which were unrealized_receivables within the meaning of sec_751 sec_751 unrealized_receivables part of the income the taxpayer realized from the sale was attributable to these sec_751 unrealized_receivables the taxpayer did not realize any income attributable to a sale of inventory within the meaning of sec_751 partnership a provided the taxpayer with information about the details of the sale and the expected tax consequences of the sale in sum a partner of partnership a that sold his or her partnership_interest to corporation b in exchange for the note generally would not recognize any gain on the sale until principal payments were received on the note or the note was converted into shares of corporation b however a selling partner would be currently taxed on gain realized on the sale to the extent that such gain was attributable to certain ordinary_income items including unrealized_receivables posts-101338-07 partnership a also provided the taxpayer with a schedule itemizing sec_751 income into depreciation_recapture income income attributable to unrealized_receivables and income attributable to inventory the schedule stated that it was unclear whether income attributable to unrealized_receivables and inventory could be reported under the installment_method of accounting and that using the installment_method to report income attributable to the unrealized_receivables would be contrary to irs published guidance on the taxpayer’s federal_income_tax return for taxable_year the taxpayer reported the entire sale of the interest in partnership a to corporation b including the portion of the sale attributable to the sec_752 unrealized_receivables using the installment_method of accounting a form_6252 installment_sale income form was attached to the return for taxable_year accordingly the taxpayer recognized no income from the sale of the partnership_interest on the tax_return for taxable_year examination audited the taxpayer’s federal_income_tax return for taxable_year at the time this audit commenced taxable_year was closed under the statute_of_limitations examination concluded that the portion of the sale of the partnership_interest attributable to the sec_751 unrealized_receivables could not be reported using an installment_method of accounting examination proposed the following adjustments i for the portion of the sale of the partnership_interest attributable to the sec_751 unrealized_receivables the taxpayer’s method_of_accounting would be changed from the installment_method to the cash_method in taxable_year year_of_change ii pursuant to such change in method an adjustment increase to taxable_income would be imposed under sec_481 to prevent the omission of taxable_income and iii the sec_481 adjustment would be taken into account entirely in the year_of_change law sec_446 provides that taxable_income is to be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income keeping his books see also sec_1_446-1 clear_reflection_of_income sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 the commissioner has broad discretion in determining whether a taxpayer’s method_of_accounting clearly reflects income and the commissioner’s determination must be posts-101338-07 upheld unless it is clearly unlawful see 439_us_522 664_f2d_881 2nd cir cert_denied 457_us_1133 service-imposed accounting_method changes using professional judgment in accordance with auditing standards an examining agent will make findings_of_fact and apply service position on issues of law to determine whether an issue is an accounting_method_issue and whether the taxpayer's method_of_accounting is permissible for this purpose the term accounting_method_issue means an issue regarding whether the taxpayer's accounting treatment of an item is proper but only if changing the taxpayer's treatment of such item could constitute a change in method_of_accounting see revproc_2002_18 2002_1_cb_678 sec_3 an examining agent who determines that a taxpayer's method_of_accounting is impermissible may propose an adjustment with respect to that method only by changing the taxpayer's method_of_accounting except as provided in dollar_figure of revproc_2002_18 relating to previous accounting_method changes made by a taxpayer without obtaining the requisite consent under sec_446 an examining agent changing a taxpayer's method_of_accounting will select a new method_of_accounting by properly applying the law to the facts determined by the agent the method selected must be a proper method_of_accounting and will not be a method contrived to reflect the hazards_of_litigation see revproc_2002_18 sec_5 once the commissioner has determined that the taxpayer’s method_of_accounting does not clearly reflect income the commissioner has broad discretion in selecting a method_of_accounting that the commissioner believes properly reflects the income of a taxpayer the commissioner’s selection may be challenged only upon showing an abuse_of_discretion by the commissioner see 420_f2d_352 1st cir 430_f2d_679 9th cir 190_f2d_330 10th cir cert_denied 342_us_860 an examining agent changing a taxpayer's method_of_accounting will make the change in a year under examination ordinarily the change will be made in the earliest taxable_year under examination or if later the first taxable_year the method is considered to be impermissible although an examining agent may defer the year_of_change to a later taxable_year in appropriate circumstances an examining agent will not defer the year_of_change in order to reflect the hazards_of_litigation moreover an examining agent will not defer the year_of_change to later than the most recent year under examination on the date of the agreement finalizing the change see revproc_2002_18 sec_5 posts-101338-07 an examining agent changing a taxpayer's method_of_accounting ordinarily will impose a sec_481 adjustment subject_to a computation of tax under sec_481 if applicable the sec_481 adjustment whether positive or negative will be taken into account entirely in the year_of_change see sec_1_448-1 revproc_2002_18 sec_5 taxpayer-initiated accounting_method changes sec_446 provides that except as otherwise provided a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary such consent must be secured whether or not the taxpayer’s existing method is proper or is permitted under the internal_revenue_code or the regulations thereunder see sec_1 e i for procedures to obtain the consent of the commissioner to change a method_of_accounting for federal_income_tax purposes see revproc_97_27 1997_2_irb_11 as modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified and clarified by revproc_2002_54 c b and revproc_2002_9 2002_1_cb_327 as modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 c b see also sec_1_446-1 a taxpayer that has adopted a method_of_accounting cannot change the method by amending its prior income_tax return s rather a taxpayer that wants to change its method_of_accounting must follow either the automatic method change procedures of revproc_2002_9 or its successor if applicable or the advance consent procedures of revproc_97_27 or its successor although the commissioner is authorized to consent to a retroactive accounting_method change a taxpayer does not have a right to a retroactive method change regardless of whether the change is from a permissible or impermissible method see revrul_90_38 c b revproc_2002_18 sec_2 and 75_tc_497 891_f2d_1579 fed cir cert_denied 498_us_823 what constitutes a change in method_of_accounting sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see posts-101338-07 revproc_97_27 sec_2 revproc_2002_9 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 415_f2d_1341 7th cir although a method_of_accounting may exist under the definition in sec_1_446-1 without the necessity of a pattern of consistent treatment in most instances a method_of_accounting is not established for an item without such consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 if a taxpayer treats an item properly in the first return that reflects the item however the taxpayer has adopted a method_of_accounting for that item see revrul_90_38 a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it does not involve the proper timing of an item_of_income or deduction see sec_1_446-1 where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable 126_tc_322 88_tc_1069 diebold inc v united_states cl_ct 891_f2d_1579 fed cir cert_denied 498_us_823 sec_481 adjustments sec_481 provides that in computing the taxpayer's taxable_income for any taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer see also sec_1_448-1 a change in method_of_accounting to which sec_481 applies includes a change in treatment of a single material_item see sec_1_481-1 343_f2d_568 5th cir knight-ridder v united_states f 2d pincite posts-101338-07 peoples bank trust v commissioner f 2d pincite 42_tc_386 an adjustment under sec_481 can include amounts attributable to taxable years that are closed by the statute_of_limitations graff chevrolet co v campbell f 2d pincite- 138_f3d_1286 9th cir 80_tc_895 395_f2d_500 10th cir spang industries inc v united_states cl_ct rev’d on other grounds 791_f2d_906 fed cir analysis issue does the change in treatment of a sale from the installment_method to the cash_method constitute a change in method_of_accounting within the meaning of sec_446 and sec_481 and the associated regulations the cash_receipts_and_disbursements_method cash_method is a method_of_accounting for purposes of sec_446 and sec_481 see sec_446 sec_1_446-1 sec_1_446-1 changes from the cash_method to another treatment or vice verse are changes in method_of_accounting see sec_1_446-1 sec_1_446-1 example similarly the reporting of income under the sec_453 installment_method is a method_of_accounting see sec_1_446-1 wang v commissioner tcmemo_1998_127 perry v commissioner tcmemo_1990_228 a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see sec_1_446-1 revproc_97_27 sec_2 revproc_2002_9 sec_2 revproc_91_31 primo pants knight ridder peoples bank trust company the treatment of a sale under either the installment_method or the cash_method is a material_item used in the taxpayer’s overall plan of accounting because such treatment involves the proper time for the inclusion of gain_or_loss from the sale into income further such treatment does not permanently affect the amount of taxpayer’s lifetime taxable_income it merely affects the taxable_year s in which income attributable to the sale is recognized accordingly the change in treatment of a sale from the installment_method to the cash_method is a change in a material_item used in the taxpayer’s overall plan of accounting for gross_income and deductions and thus constitutes a change in method_of_accounting under sec_1_446-1 posts-101338-07 issue more specifically does the change in treatment of a portion of the taxpayer’s sale specifically the portion attributable to the sec_751 unrealized_receivables from the installment_method to the cash_method constitute a change in method_of_accounting within the meaning of sec_446 and sec_481 and the associated regulations beginning in taxable_year the taxpayer reported the entire sale of the partnership a interest using the installment_method for purposes of this analysis we will assume that it was improper for the taxpayer to use the installment_method to report that portion of the income of the sale that was attributable to the sec_751 unrealized_receivables improper tax treatments such as the one used by the taxpayer for the sec_751 unrealized_receivables fall into two general categories each of which has different procedural characteristics error corrections and accounting_method changes the first category of improper tax treatments are those that constitute improper methods_of_accounting because they are consistent albeit erroneous practices for determining the time for recognizing income and expense revrul_80_190 1980_2_cb_161 sec_1_446-1 sec_1_446-1 examples - 356_f2d_975 6th cir cert_denied 385_us_822 292_f2d_225 3rd cir cert_denied 368_us_898 for example assume that a taxpayer consistently takes a deduction for its insurance liabilities when the fact of such liabilities is fixed and the amount can be determined with reasonable accuracy this treatment is a method_of_accounting under sec_446 and sec_481 because it is a consistent practice to determine the timing of deductions for insurance expense this accounting_method is improper because it violates the economic_performance regulations which do not allow a deduction for payment liabilities including insurance until economic_performance - namely payment - has occurred see sec_1_461-4 the second category of improper tax treatments are treatments that are errors rather than improper methods_of_accounting because they are not timing practices and or they are not consistently followed thus a taxpayer that improperly but consistently treats a certain type of payment as a nondeductible dividend rather than deductible_interest expense has made a series of errors because this improper treatment permanently affects this taxpayer’s lifetime taxable_income by understating its lifetime deductions see sec_1_446-1 similarly an isolated instance where taxpayer deducts the premium for an insurance_policy in a way that is inconsistent with the timing treatment that taxpayer has historically applied to that policy and other insurance policies is an error rather than an improper method_of_accounting although the improper treatment does not affect taxpayer’s lifetime taxable_income deductions are not permanently understated or overstated the treatment is not a consistent practice because it is confined to one year and one policy posts-101338-07 the distinction between improper accounting methods and errors has significant procedural consequences improper accounting methods are rectified by a change to a proper method_of_accounting examining agents proposing an adjustment with respect to an improper treatment constituting an accounting_method are required to rectify the improper treatment by imposing a change to a proper method_of_accounting revproc_2002_18 sec_5 a taxpayer using an improper method_of_accounting is required to obtain the consent of the commissioner under sec_446 and associated guidance and to implement the accounting_method change on a prospective basis revproc_97_27 sec_2 revproc_2002_9 sec_2 revproc_2002_18 sec_2 revrul_90_38 sec_1 e ii in most cases a change in method_of_accounting is made with an adjustment under sec_481 the calculation of the sec_481 adjustment is not limited to amounts attributable to open taxable years by contrast errors are corrected on a retroactive basis by filing amended returns or by adjustments imposed by examination such amended returns and examination adjustments can only be made with respect to errors that occurred in open taxable years no adjustment under sec_481 is allowed accordingly amounts attributable to errors in closed taxable years cannot be reached by either the taxpayer or examination timing and consistency a change in method_of_accounting includes a change in the treatment of any material_item used in an overall plan of accounting a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction see sec_1_446-1 in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see revproc_97_27 sec_2 revproc_2002_9 sec_2 revproc_91_31 primo pants knight ridder peoples bank trust company under the foregoing principles the change in treatment of the income from the sale of the taxpayer’s sec_751 unrealized_receivables from the installment_method to the cash_method constitutes a change in method_of_accounting under sec_446 and sec_481 the income from taxpayer’s sec_751 unrealized_receivables is a material_item because it involves the proper time for the inclusion of such income in gross_income the alternative treatments - the installment_method and the cash_method - both recognize the same amount of taxable_income with respect to the sec_751 unrealized_receivables over the lifetime of the taxpayer only the amounts and taxable years in which the income are reported are different although a method_of_accounting may exist without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment see sec_1_446-1 the taxpayer has evidenced the requisite consistency in applying the installment posts-101338-07 method to the income from the sale of taxpayer’s sec_751 unrealized_receivables by treating such income under the installment_method in its federal_income_tax return filed for taxable_year and by filing federal_income_tax returns consistent with such treatment for the two successive taxable years see revrul_90_38 because the twin requirements of timing and consistency are both satisfied the change in treatment of the income from the sale of taxpayer’s sec_751 unrealized_receivables clearly satisfies the basic definition of a change in method_of_accounting under sec_446 and sec_481 we will now consider whether application of any regulations or judicial precedent would yield a contrary result divergent treatments of an item the distinction between ‘improper accounting method’ and ‘error’ discussed above also applies to situations where a taxpayer purports or attempts to report an item using a method_of_accounting that it has adopted established or elected but fails to apply the accounting_method with perfect consistency as a result the item is treated in two different ways part of the item is reported under the principal method_of_accounting while the remainder of the item is reported using a treatment that diverges from the principal method_of_accounting divergent treatment if the divergent treatment is a timing practice used on a consistent basis then conforming the divergent treatment to the principal method_of_accounting is a change in method_of_accounting because it constitutes a change in treatment of a material_item see sec_1_446-1 if the divergent treatment is not a consistent practice and or is not a timing practice has a permanent impact on lifetime taxable_income then it is an error or series of errors see 126_tc_322 although the foregoing analysis of divergent treatments is consistent with well established principles of sec_446 it has not been followed in every instance some cases have occasionally held that conforming a divergent but consistently used timing treatment to a principal method_of_accounting was not a change in method_of_accounting even though such change in treatment qualified as a change in treatment of a material_item under sec_1_446-1 broadly speaking these cases view a divergent treatment as a series of errors in the implementation of the principal method that do not constitute a method_of_accounting even where the series of errors affects only timing and is applied on a systematic and consistent basis in 535_f2d_14 ct_cl the taxpayer elected to use the installment_method in the court of claims concluded that this election included both traditional installment_sales and revolving_credit_sales for many years after the election was made however the taxpayer consistently reported only its traditional posts-101338-07 installment_sales on the installment_method but reported its revolving_credit_sales on the accrual_method the taxpayer in gimbel brothers filed amended returns to change its reporting of revolving_credit_sales to the installment_method characterizing its original treatment of such sales as an error the service rejected the amended returns as constituting a retroactive change in method_of_accounting made without the requisite consent under sec_446 the court of claims however concluded that taxpayer’s use of accrual reporting for revolving_credit_sales was an error because it was inconsistent with its installment_method election similarly in 77_tc_349 the taxpayer made an election to write off intangible drilling costs idcs thereafter the taxpayer filed amended returns seeking to deduct as idcs certain offshore oil platform construction costs which originally had been capitalized into the depreciable basis of such platforms the tax_court concluded that taxpayer’s claim of additional deductions on its amended returns constituted an attempt to remedy its failure to report similar items consistently under a fixed method_of_accounting such correction of internal inconsistencies does not constitute a change in accounting_method t c pincite additional cases with similar results and rationales include 532_f2d_1352 holding that taxpayer did not change its method_of_accounting when it included three previously omitted classes of costs in finished good inventory because this was consistent with how taxpayer treated similar items in that class of expenditures 296_f2d_290 6th cir holding that changes to correct the application of taxpayer’s existing completed_contract_method to a new contract were not an accounting_method change and 151_f3d_876 holding that change from capitalizing losses on nuclear fuel contracts to deducting such losses as incurred was not a change in method_of_accounting where taxpayer deducted losses on other fuel contracts as incurred these divergent treatment cases are clearly distinguishable from the taxpayer’s fact pattern divergent treatment cases involve situations where the change in treatment is made in order to account for certain revenues or expenditures in the same manner that taxpayer accounts for similar revenues or expenditures or to correct the omission of certain revenues or expenses from a method_of_accounting that taxpayer applies to similar revenues or expenses see diebold inc v united_states f 2d pincite such changes in treatment constitute the correction of internal inconsistencies within the service declined to follow gimbel brothers in aod and revrul_90_38 the reasoning was rejected in tam the service acquiesced in standard oil indiana only with respect to the characterization of the drilling platforms as idcs the reasoning was rejected in tam the service declined to follow korn industries in revrul_77_134 1977_1_cb_132 posts-101338-07 an accounting_method as contemplated by the tax_court in standard oil indiana t c pincite in the case of the taxpayer however the change in treatment of the income attributable to the sec_751 unrealized_receivables from the installment_method to the cash_method is not imposed to conform the treatment of installment_method income to the installment_method instead the change in treatment removes the income from the sale of taxpayer’s sec_751 unrealized_receivables from the installment_method altogether and places it under the taxpayer’s overall cash_method for additional decisions distinguished from the divergent treatment cases on the basis that they did not involve the correction of internal inconsistencies within an accounting_method see hitachi sales corporation of america v commissioner tcmemo_1994_159 sunoco inc v commissioner tcmemo_2004_29 texas instruments v commissioner tcmemo_1992_306 huffman v commissioner t c pincite stated another way the taxpayer’s sale of the partnership_interest resulted in two relevant classes or subclasses of income sales income that is eligible for the installment_method and sales income that is not eligible for the installment_method such as the income from the sale of the taxpayer’s sec_751 unrealized_receivables the divergent treatment cases might be apposite to situations where the taxpayer treated certain income that was eligible for the installment_method in a manner that was not proper under the installment_method or where the taxpayer used the cash_method to report certain income that was eligible for the installment_method instead of these scenarios the taxpayer is simply reporting a separate class of income income ineligible for the installment_method on an improper method the installment_method an additional basis for distinguishing the taxpayer’s fact pattern from many of the divergent treatment cases is that the taxpayer’s treatment of the income attributable to the sec_751 unrealized_receivables was not attributable to inadvertence ignorance or mistake of fact the information received by the taxpayer in connection with the sale of partnership a breaks out the sale consideration received by the taxpayer into separate components including the amount of income attributable to sec_751 unrealized_receivables the information further indicates that reporting income attributable to the sec_751 unrealized_receivables under the installment_method would be contrary to published irs position these disclosures strongly suggest that the taxpayer made a conscious and informed decision regarding the reporting of the income attributable to the sec_751 receivables on the taxpayer’s returns accordingly the change in treatment of such income imposed by examination was not necessitated by the discovery of an error as opposed to ‘a discretionary choice’ by the taxpayer see sunoco inc v commissioner for additional decisions distinguished from the divergent treatment cases by lack of inadvertence or mistake of fact see hooker industries inc v commissioner tcmemo_1982_357 color arts inc v commissioner tcmemo_2003_95 cargill inc v united_states f_supp 2d pincite 115_tc_554 posts-101338-07 even if they were closer on point to the facts at issue the divergent treatment cases have become anomalies and anachronisms within the law of sec_446 in several crucial respects first the divergent treatment cases rely heavily upon the proposition that the consent of the commissioner under sec_446 is not required where the taxpayer’s existing treatment is improper this proposition is expressly rejected by sec_1 e i which provides in part that consent to change an existing method_of_accounting must be secured whether or not such method is proper or is permitted under the internal_revenue_code or the regulations thereunder see also sec_1 e iii examples - revrul_80_190 1980_2_cb_161 revrul_77_134 1977_1_cb_132 the vast majority of judicial opinion agrees that sec_446 consent is required even for improper treatments see for example convergent technologies v commissioner tcmemo_1995_320 101_tc_1 93_tc_500 513_f2d_391 d c cir u s v helmsley 941_f2d_71 2nd cir 292_f2d_225 3rd cir cert_denied 368_us_898 316_f2d_249 5th cir 138_f3d_1286 9th cir 891_f2d_1579 fed cir cert_denied 111_sct_73 second the divergent treatment cases rely on the proposition that conforming the divergent treatment to the principal method_of_accounting is not a change in method_of_accounting because the taxpayer has not altered the principal method_of_accounting for the item the taxpayer merely made adjustments to apply the principal method across the item on a correct and uniform basis see northern states power co f 3d pincite korn industries inc f 2d pincite6 218_f2d_697 10th cir this proposition is overly broad and simplistic because it neglects the critical analytical test required by sec_446 is the divergent treatment a material_item a timing practice applied on a consistent basis if the divergent treatment is not a material_item it constitutes an error or group of errors if the divergent treatment is a material_item then a change in the treatment of such material_item is a change in method_of_accounting under sec_446 see sec_1 e ii a huffman t c pincite third the divergent treatment cases rely upon the argument that a divergent treatment cannot be a material_item because by its very nature a divergent treatment applies to only a portion of an item the remainder of the item remains subject_to the principal method_of_accounting this argument finds no support in the regulations which define material_item as any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 further the case law has generally concluded that the pertinent inquiry for determining whether timing is involved is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see primo pants co v commissioner knight ridder v united_states peoples bank trust co v commissioner in other words the lynchpin for determining whether an accounting posts-101338-07 practice is a material_item is timing - and the presence or absence of timing in an accounting practice is completely unrelated to how widely or narrowly the accounting practice is applied accordingly the inquiry into whether a divergent treatment applies to an entire item or only a portion of an item tells us nothing about whether conforming the divergent treatment to the principal method_of_accounting would be an accounting_method change because the inquiry tells us nothing about whether the divergent treatment involves timing fourth the divergent treatment cases are incompatible with the existence of hybrid methods_of_accounting and related accounting_method changes as recognized in sec_446 subject_to certain limitations any combination of methods_of_accounting will be permitted in connection with a trade_or_business if such combination clearly reflects income and is consistently used see sec_1_446-1 further changes to or from a hybrid method_of_accounting or between one hybrid method and another are changes in method_of_accounting this is clearly illustrated by example of sec_1 e iii which states that a taxpayer that uses an overall accrual_method of accounting but uses the cash_method for a single item real_estate_taxes requires consent under sec_446 to change its treatment of real_estate_taxes to the accrual_method the conclusions of example of sec_1_446-1 were echoed by the tax_court in 71_tc_913 whose facts are essentially the inverse of the facts of example the taxpayer in connors used the cash_method as its overall_method_of_accounting but reported bonus compensation expenses using an accrual_method the tax_court concluded that changing the treatment of bonus compensation from the accrual_method to the cash_method is a change in method_of_accounting because such change is a change in the treatment of a material_item that is this is a change in the proper time for the taking of a deduction from the year incurred to the year paid t c pincite similar results were reached in 72_tc_284 73_tc_301 and brunton v commissioner t c memo if changing the divergent treatment of real_estate_taxes or bonuses to conform to an overall_method_of_accounting either cash or accrual constitutes a change in method_of_accounting then it is difficult to understand why in gimbel brothers a change to conform the divergent treatment accrual_method of the credit sales to the principal method_of_accounting installment_method is not a change in method_of_accounting or for that matter why conforming the taxpayer’s treatment of the income from the sec_751 receivables to taxpayer’s overall cash_method is not also a change in method_of_accounting finally the divergent treatment cases embody the highly counterintuitive notion that the computations of taxable_income shown on filed returns do not necessarily reflect or determine the methods_of_accounting that a taxpayer is ‘really’ using in other words gimbel brothers implies that its taxpayer was ‘really’ on the installment_method for its posts-101338-07 revolving_credit_sales even though it used the accrual_method on its returns to compute and report taxable_income from such sales for more than a decade similarly the conclusion that changing the treatment of the taxpayer’s income from the sale of its sec_751 unrealized_receivables is merely an error correction implies that taxpayer was really on the cash_method for such income all along even though it filed several tax returns clearly indicating that the installment_method was being applied to such income in light of the foregoing serious problems it is not surprising that the persuasive force of the divergent treatment cases is severely limited in numerous respects first the courts frequently distinguish these cases using a narrow reading of their facts as discussed above numerous cases have been distinguished because they did not involve correction of internal inconsistencies or reflect inadvertence or mistake of fact as a further example the tax_court concluded that 101_tc_1 was distinguishable from gimbel brothers and standard oil indiana merely because these cases do not involve inventory identification or valuation which are specifically mentioned in sec_1_446-1 second the courts question or outright reject the divergent treatment cases on the basis of their inconsistencies discussed above with the well established requirements of sec_446 thus 91_fsupp2d_1293 d minn concludes that the divergent treatment cases all ultimately rest on the erroneous premise that consent is not required if the taxpayer’s previous treatment of the item was improper finally in cases where the divergent treatment cases are not invoked or expressly considered the courts often fail to apply the principle of these cases in 519_f2d_1280 10th cir cert_denied 423_us_1087 for example taxpayers accounted for self-constructed assets by capitalizing only the direct costs of those assets the remaining indirect_costs were deducted as part of the cost_of_goods_sold the 10th circuit upheld the holding of the tax_court that conforming the divergent treatment of the indirect_costs deduction to the primary method capitalization was a change in method_of_accounting under sec_446 that triggered an adjustment under sec_481 see also sartor v commissioner t c memo divergent accrual treatment of interest by individual using overall cash_method impermissible treatments some opinions have concluded that a change in treatment was an error correction rather than an accounting_method change on the basis that the treatment being changed was contrary to the requirements of statutes or regulations see for example 296_f2d_290 6th cir 43_tc_149 this rationale overlaps the divergent treatment cases discussed above in fact patterns where the deviation from the posts-101338-07 overall_method_of_accounting is considered to be improper because the divergent treatment is inconsistent with a statute or regulation or is contrary to a binding election to use the overall method the most widely cited case in this group is thompson-king-tate inc in which the taxpayer had established a method of recognizing income from long-term_contracts in the year in which the contract was finally completed and accepted completed_contract_method the taxpayer subsequently reported income from a long-term_contract in the year in which the contract was substantially completed and in the year of final completion and acceptance of the contract rather than alone the sixth circuit_court of appeals centered its analysis on the doctrine_of_election we recognize that where a taxpayer is authorized under the income_tax statutes to treat income from a transaction in either of two ways his election to treat it in one of those ways is binding upon him but the principle of election does not apply where the taxpayer has no legal opportunity to choose if under the statutes income must be reported in a certain way and the taxpayer erroneously reports it in a different way such treatment is not binding upon either the taxpayer or the commissioner the taxpayer has made an error not an election which error in the absence of estoppel is subject_to correction if timely challenged by either the taxpayer or the commissioner 229_f2d_376 c a 6th 169_f2d_483 c a 1st f 2d pincite the court noted that the taxpayer had originally been free to choose between the percentage-of completion and completed contract treatments for its contracts but once the choice had been made it was binding on the income_tax returns for and thereafter accordingly taxpayer could not elect to report its contract income in and this improper and unauthorized treatment could and should be corrected by a timely amended_return after seeming to resolve the issue on the basis of the taxpayer’s lack of a legal opportunity to choose the court further observed that i the service had not invoked the authority of the commissioner under sec_41 of the internal_revenue_code code to change taxpayer’s method_of_accounting in because it did not clearly reflect income and ii the taxpayer had made no request to change its method_of_accounting for the contract under sec_39 of the treasury regulations under the code under these circumstances the court concludes the taxpayer was required to return its profit from the long-term_contract in the year consistent with the method previously used by it and it had no election to return it in instead of in these remarks imply that the court believed that a change to conform the taxpayer’s errant treatment of the long-term_contract to its established completed_contract_method would have been a change a method_of_accounting this severely undermines thompson-king-tate as authority for the proposition that changes to conform an posts-101338-07 impermissible treatment to a required accounting_method are always error corrections rather than accounting_method changes further if the court believed that the change in treatment constituted a change in method_of_accounting then upholding the taxpayer’s refund claim for the taxable_year amounted to allowing the taxpayer to make a retroactive change in method_of_accounting without the consent of the commissioner under sec_446 which is clearly improper under more current authorities see revproc_2002_18 sec_2 revrul_90_38 891_f2d_1579 fed cir 75_tc_497 304_us_191 viewed in light of these concerns thompson-king-tate holds little authority for the contemporary issue of determining whether a given change in treatment is an error correction or an accounting_method change the case seems to stand primarily for the distinct proposition that an election can only exist where the law poses a choice despite its uncertain force thompson-king-tate is frequently cited as supporting the general proposition that where the law prescribes or proscribes a specific method_of_accounting for an item any change to conform the taxpayer’s treatment of such item to the legally required method_of_accounting is the correction_of_an_error rather than a change in method_of_accounting this asserted proposition cannot stand however because it contradicts two basic principles established by the regulations and endorsed by the overwhelming majority of case law the first such principle is simply that impermissible methods_of_accounting do exist in other words the consistent treatment of a material_item involving the proper time for the recognition of income_or_deduction is a method_of_accounting under sec_446 and sec_481 even if such treatment is impermissible this principle is reflected in sec_1_446-1 which provides that sec_446 consent to change an existing method_of_accounting must be secured whether or not such method is proper or is permitted under the internal_revenue_code or the regulations thereunder which clearly implies the existence of improper or impermissible methods_of_accounting this principle is also illustrated in the very first example of sec_1 e iii example although the sale of merchandise is an income producing factor and therefore inventories are required a taxpayer in the retail jewelry business reports his income on the cash_receipts_and_disbursements_method of accounting a change from the cash_receipts_and_disbursements_method of accounting to the accrual_method of accounting is a change in the overall plan of accounting and thus is a change in method_of_accounting gcm date concludes in part that thompson-king-tate does not stand for the legal proposition that sec_446 is not applicable when the law specifically prescribes or proscribes a method_of_accounting or computation posts-101338-07 the cash_receipts_and_disbursements_method cash_method used by the jewelry retailer is a method_of_accounting see sec_1_446-1 sec_1_446-1 the code and regulations however prohibit the jeweler from using the cash_method see sec_471 sec_1_446-1 sec_1_471-1 huffman t c pincite in other words example clearly shows the taxpayer using an impermissible method_of_accounting and expressly states that a change to the correct treatment is a change in method_of_accounting under sec_446 and sec_481 as do other examples in the same regulation such as examples and see also 53_tc_439 affd 443_f2d_965 6th cir 120_tc_174 these commonsense conclusions are directly contradicted by a thompson-king-tate analysis of the example fact pattern which begins with the observation that the jeweler had no legal opportunity to choose the cash_method_of_accounting accordingly the jeweler was not really using the cash_method_of_accounting no matter how consistently the timing principles of the cash_method were applied rather the jeweler was making a series of errors albeit suspiciously comprehensive and methodical errors in applying an accrual_method as required_by_law accordingly bringing the jeweler into compliance with the legal requirement to use an accrual_method of accounting is the correction_of_an_error rather than a change in method_of_accounting the thompson-king-tate analysis of the example fact pattern is thus utterly inconsistent with the results announced in the regulation similar inconsistencies arise with respect to examples and in sec_1_446-1 the second basic principle that contradicts the asserted holding of thompson-king-tate is that the advance consent requirement of sec_446 applies even where the taxpayer’s existing method_of_accounting is impermissible which is expressly recognized by sec_1_446-1 and accepted by the vast majority of judicial opinion see for example 101_tc_1 93_tc_500 513_f2d_391 d c cir u s v helmsley 941_f2d_71 2nd cir 292_f2d_225 3rd cir 316_f2d_249 5th cir 138_f3d_1286 9th cir 891_f2d_1579 fed cir cert_denied 111_sct_73 this well accepted principle would be rendered meaningless or void by a thompson- king-tate analysis if a taxpayer cannot have an incorrect method_of_accounting because it never has the legal opportunity to choose an incorrect treatment how would changes from incorrect methods_of_accounting ever exist let alone be subject_to a consent requirement under sec_446 as its incompatibility with the foregoing bedrock principles of sec_446 would suggest the thompson-king-tate analysis retains little contemporary authority on the issue of posts-101338-07 whether a change in treatment is an accounting_method change or an error correction the tax_court for example will occasionally cite the thompson-king-tate line of cases with approval or invoke their rationale to conclude that a change in treatment is an error correction rather than an accounting_method change see sicard v commissioner tcmemo_1996_173 89_tc_1177 more frequently however the tax_court concludes that a change in consistent timing treatment constitutes a change in method_of_accounting even though the treatment being changed was an improper one that the taxpayer had no legal opportunity to choose for example in hitachi sales corporation of america v commissioner tcmemo_1994_159 the tax_court concluded that an examination-imposed change in the manner of determining ‘market’ for a taxpayer using a lower_of_cost_or_market_inventory_valuation method was a change in method_of_accounting even though taxpayer determined ‘market’ on an impermissible basis similarly in sunoco inc v commissioner tcmemo_2004_29 the tax_court held that taxpayer’s attempted change in treatment of overburden removal costs from developmental expenditures to production_costs was a change in method_of_accounting even though treating the overburden removal costs as developmental expenditures was improper for examples of similar outcomes see 72_tc_284 correcting cash_method law firm’s improper treatment of receipts to include amounts constructively received but not yet transferred from trust account was change in method_of_accounting sartor v commissioner tcmemo_1977_327 overall cash_method taxpayer changed its method_of_accounting when it improperly reported interest deductions for certain discounted loans on an accrual basis the tax_court and the claims_court have stated that where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable huffman t c pincite first national bank of gainesville 88_tc_1085 diebold inc cl_ct pincite the phrase correction_of_an_error here cannot logically refer to changes in treatments that do not constitute accounting_method changes as this would result in an internally contradictory proposition rather correction_of_an_error must mean any change to rectify an erroneous treatment accordingly the principle articulated by these courts envisions that changes in treatment to rectify erroneous treatments and changes in treatment that constitute accounting_method changes are distinct but overlapping sets in the area where they overlap - where a change in treatment is both the rectification of an erroneous treatment and a change_of_accounting_method - the principles of sec_446 control the thompson-king-tate cases suggest just the opposite that sec_446 does not apply in the area of overlap accordingly thompson-king-tate seems inconsistent with the basic approach of the tax_court and claims_court the tax court’s most recent consideration of the thompson-king-tate analysis occurs in huffman v commissioner in which the taxpayers elected to use the link-chain dollar-value lifo_method to account for inventories but from their election years onward they omitted a required step in the calculations under such method until the posts-101338-07 incorrect methodology was noticed during an examination of their returns as with the cases discussed above the thompson-king-tate analysis would suggest that the taxpayers never had a legal opportunity to choose the improper version of the link- chain dollar-value lifo_method that they actually implemented and thus the adjustments made by the examining agents must be error corrections rather than accounting_method changes nevertheless the tax_court held that the adjustments were accounting_method changes noting that the weight of thompson-king-tate and north carolina granite was uncertain because they were decided before t d 1970_2_cb_98 amended sec_1_446-1 to clarify the importance of timing and consistency the court of federal claims most recently addressed the thompson-king-tate line of cases in 69_fedclaims_180 the taxpayer a government contractor filed amended returns seeking to change its treatment of the completed_contract_method ccm portion of a federal contract to recognize losses in when the contract was cancelled rather than a subsequent taxable_year citing thompson-king-tate the taxpayer argued that this change in treatment was the correction of an erroneous application of its ccm and thus did not require consent under sec_446 the court of federal claims concluded that the taxpayer’s new treatment of recognizing losses in was improper and further opined that the change in treatment of the ccm losses was a change in the timing of a deduction and thus required consent under sec_446 and sec_1_446-1 the impact of general dynamics upon the thompson-king-tate rationale is ultimately uncertain the impropriety of the taxpayer’s new treatment of recognizing ccm losses in is sufficient to distinguish the general dynamics fact pattern from the rationale of thompson-king-tate a change in treatment can hardly be justified as the correction of an improper implementation of ccm when the proffered correction is itself incorrect as a result general dynamics is not strictly speaking irreconcilable with thompson- king-tate it is significant however that the court did not rest its decision solely on the apparently sufficient basis that the taxpayer’s amended returns contained an impermissible treatment of ccm losses rather the court continued its analysis to conclude that the change in treatment was an accounting_method change requiring sec_446 consent the court further noted that this additional holding was consistent with the federal_circuit decision in diebold f 2d pincite a precedent which is controlling on this matter unlike a decision by the sixth circuit such as thompson- king-tate these factors strongly suggest that the court of federal claims would have found that the change in treatment was an accounting_method change requiring sec_446 consent even if the new treatment of ccm losses proposed by the taxpayer had been permissible in sum the general proposition perceived in the thompson-king-tate line of cases - roughly that the principles and requirements of sec_446 and sec_481 regarding methods_of_accounting are somehow inapplicable where a taxpayer’s treatment violates a legal prescription or proscription - is flatly inconsistent with the code the regulations and the overwhelming weight of judicial authority accordingly such proposition cannot posts-101338-07 support the contention that the taxpayer’s change in treatment of the income from the sale of taxpayer’s sec_751 unrealized_receivables is not a method_of_accounting because the taxpayer’s initial treatment - the installment_method - was impermissible posting mathematical and analogous errors sec_1_446-1 provides that a change in method_of_accounting does not occur when a taxpayer seeks to correct a mathematical error a posting error or an error in the computation of tax_liability the terms mathematical error and posting error are not defined within the regulations the tax_court has concluded that mathematical error is limited to errors in arithmetic addition subtraction multiplication and division the term does not include such errors as the omission of a mathematical step multiplication in a sequence of calculations huffman pincite similarly the tax_court has interpreted posting error to be an error in the act of transferring an original entry to a ledger wayne bolt nut co v commissioner t c pincite quoting black's law dictionary 5th ed in addition to these relatively narrow judicial constructions the courts have sometimes concluded that a change in treatment did not constitute a change in method_of_accounting because it was ‘analogous’ or ‘akin’ to the correction of a posting error see 532_f2d_1352 151_f3d_876 8th cir evans v commissioner t c memo although the fact patterns in these cases vary they do share a few common characteristics i the treatment at issue does not conform to the taxpayer’s established or elected method_of_accounting for the relevant item ii the taxpayer is not aware of this nonconformity and iii the nonconformity results either from an inadvertent mistake of a mechanical or clerical nature such as omitting cost elements from the computation of inventories in korn or from an ignorance or mistake of relevant facts such as the tax department being unaware that certain amounts contained net unrecouped contract losses in northern states power on the other hand the courts have been disinclined to analogize a nonconforming treatment to the correction of a posting error to the extent that i taxpayer was aware of what it was doing 80_tc_895 hooker industries inc v commissioner tcmemo_1982_357 texas instruments inc v commissioner t c memo ii the impact of the nonconforming treatment was significant rather than incidental 115_tc_554 93_tc_500 firetag v commissioner t c memo and iii the treatment was systematic and consistent wayne nut and bolt firetag color arts v commissioner t c memo viewed in light of these broad principles imposing a proper tax_accounting treatment onto the income from the sale of taxpayer’s sec_751 unrealized_receivables cannot constitute the correction of a posting or mathematical error under sec_1_446-1 posts-101338-07 or anything analogous thereto there is no indication that the taxpayer applied the installment_method to the sec_751 unrealized_receivables income because of a mechanical clerical or mathematical error further the taxpayer was neither ignorant nor mistaken with respect to the relevant facts the information received by the taxpayer from partnership a clearly indicated that the gain on the sale was attributable in part to unrealized_receivables and indicated that this portion of the gain might be ordinary_income subject_to current taxation in light of such information the taxpayer was clearly conscious of the position taken with respect to the income from the sale of taxpayer’s sec_751 unrealized_receivables finally the taxpayer applied its divergent treatment on a consistent basis for more than two years by i filing a federal_income_tax return and associated form_6252 for taxable_year that treated the income from the sale of its sec_751 unrealized_receivables as being subject_to the installment_method and ii subsequently filing federal_income_tax returns consistent with this position incidental deviations from an accounting_method the courts have sometimes concluded that a change in treatment to conform to an existing method did not constitute a change in method_of_accounting because the change in treatment was sufficiently ‘incidental’ or ‘minor ’ this rationale can be independent of although it often overlaps with the conclusion that the change in treatment is a posting or mathematical error see huffman t c pincite fn short-lived deviation from an established method_of_accounting need not be viewed as establishing a new method_of_accounting even where deviation does not constitute posting or mathematical error the cases invoking the ‘incidental’ or ‘minor’ deviation rationale have given various meanings to these terms first courts concluding that a deviation from an established method does not establish a method_of_accounting have often observed that the dollar amounts involved in the deviation are immaterial either in absolute amount or relative to the amounts treated under the established method see eg 75_tc_497 the significance of this consideration has been considerably muted by t d 1970_2_cb_98 which clarified that the concept of materiality in material_item is the proper time for inclusion of the item in income or the taking of a deduction see sec_1 e ii a second a court may sometimes determine that a deviation from an established method is incidental if the deviation is perceived to be a mere variation typically an improper one of the established method for the item rather than a clearly different methodology in 114_tc_293 for example the tax_court concluded that changing the treatment of dismantlement removal and restoration drr costs from deducting the costs when the drr work is performed to capitalizing such costs into a capital_asset with attendant depreciation investment_tax_credit and intangible drilling costs consequences would constitute a substantial deviation from the taxpayer’s existing methodology of deducting drr costs as drr work was posts-101338-07 performed and would thus constitute a change in method_of_accounting requiring consent under sec_446 in dicta the tax_court wondered without deciding whether the taxpayer’s alternative claim which involved changing from deducting drr costs when the drr work was performed to deducting the drr costs when the wells were first drilled would constitute a mere correction in taxpayer’s application of the all- events test for which sec_446 consent was not required the apparent rationale for the differing results is that in the first case the divergent treatment capitalization appears to be distinctly different from the established method a sec_162 deduction under the all- events test whereas in the second case the divergent treatment can be viewed as merely an improper variation or implementation of the established method third and fourth the likelihood that a deviation will be treated as a mere correction_of_an_error not constituting an accounting_method change increases to the extent that the divergent treatment impacts only the timing of income or deductions and is applied consistently these considerations derive directly from the definition of change in method_of_accounting in sec_1_446-1 thus a deviation that has a permanent impact on lifetime taxable_income - such as between treating an item as deductible_interest or salary and treating it as a nondeductible payment of a dividend - requires an error correction rather than a change in method_of_accounting even if the deviation is applied on a consistent basis similarly a partial deviation from an established method_of_accounting as well as the subsequent reversion to such established method do not constitute changes in method_of_accounting requiring sec_446 consent to rectify if the divergence is not sufficiently consistent huffman t c pincite for this purpose consistency is established by applying the same treatment in two or more consecutive taxable years see sec_1_446-1 revrul_90_38 none of the considerations enumerated above support the conclusion that a change in the taxpayer’s treatment of the income from the sale of its sec_751 unrealized_receivables would be a correction_of_an_error rather than a change in method_of_accounting under sec_446 and sec_481 to the extent that materiality remains a relevant consideration the income attributable to the sec_751 unrealized_receivables cannot be said to be immaterial either as an absolute amount or relative to the income attributable to the sale overall the required adjustment - switching the treatment of the income from the sale of taxpayer’s sec_751 unrealized_receivables from the installment_method to the cash_method - represents a switch between two distinct methodologies rather than a mere tweaking of the application of the installment_method the taxpayer’s deviation from the installment_method - improperly applying the method to the income from the sale of taxpayer’s sec_751 unrealized_receivables - affected only the timing of the income_recognition finally the taxpayer applied its divergent treatment on a consistent basis for more than two years by i filing a federal_income_tax return and associated form_6252 for taxable_year that treated the income from the sale of its sec_751 receivables as being subject_to the installment_method and ii subsequently filing federal_income_tax returns consistent with this position one item or two posts-101338-07 the foregoing discussion has largely assumed that the fact pattern at issue presented two ‘items’ for purposes of sec_446 and sec_481 namely i the transaction income that was attributable to the sec_751 unrealized_receivables and was not eligible for reporting under the installment_method and ii the remaining transaction income that was eligible for the installment_method but there exists at least one obvious alternative analysis that the transaction income constitutes a single item under sec_446 and sec_481 intuitive arguments can be made for either alternative on the one hand the partnership a interest was a distinct piece of property that was sold in a single transaction which implies that the proceeds of the sale are also a single unit on the other hand the tax law perceives sufficient differences between the income attributable to the sec_752 unrealized_receivables and the remaining income to prescribe different accounting treatments for these two classes of income which implies that they should be treated as separate items under sec_446 and sec_481 resolving the difficult issue of one item or two is not necessary in this particular case because the conclusions reached above remain the same whether income from the transaction constitutes one item or two the basic elements of timing and consistency are equally well satisfied under either alternative a change from treating transaction income entirely under the installment_method to a combination of the cash_method for the income from the sale of taxpayer’s sec_752 unrealized_receivables and the installment_method for the remaining income would affect only timing and would not result in any permanent impact on lifetime taxable_income similarly the consistency of treatment evinced by the taxpayer is the same whether such treatment is deemed to apply to two items or one finally the distinction between one item or two simply has no impact on the relevant factors discussed in connection with posting errors and incidental deviations and thus the conclusions reached in these sections would not be changed by the adoption of a one-item theory summary the change in treatment proposed by examination satisfies the basic elements - timing and consistency - that are required of an accounting_method change this conclusion holds whether the method_of_accounting being changed is considered to be a method for the sec_751 receivables income only or a method_of_accounting for the entire sale none of the potentially applicable exceptions - divergent treatment precedents posting and mathematical errors or incidental deviations - disturb this conclusion accordingly the change in treatment proposed by examination constitutes a change in method_of_accounting under sec_446 and sec_481 issue if the change in treatment of the portion of the sale attributable to the unrealized accounts_receivable constitutes an accounting_method change may examination impose such change in taxable_year and if so under what terms posts-101338-07 under sec_446 examination is empowered to change the taxpayer to a correct method_of_accounting if it determines that the existing method of the taxpayer installment_method does not clearly reflect the income of the taxpayer with respect to the item either sec_751 receivables income or total income from the sale revproc_2002_18 sec_5 examination ordinarily imposes the change in method_of_accounting in the earliest open_year in which the improper accounting_method is present - here taxable_year the accounting_method change would be made with an adjustment under sec_481 and the sec_481 adjustment would ordinarily taken into account entirely in the year_of_change revproc_2002_18 sec_5 please call if you have any further questions
